Citation Nr: 1047317	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The case was previously before the Board in August 2008, and was 
remanded for additional development.  

The Veteran presented testimony before the undersigned Veterans 
Law Judge in a videoconference hearing in June 2008.  A 
transcript of the hearing is associated with the claim folder.

The case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if anything 
further is required.  


REMAND

Unfortunately, another remand is required in this case.  The 
Veteran is seeking service connection for PTSD, which he contends 
results from traumatic experiences in Vietnam.  Specifically, he 
reports that his unit came under attack during his first week in 
Vietnam and that he participated in the firing, which lasted 48 
hours continuously.  In addition, in his June 2008 video hearing, 
the Veteran reported that his unit was at an isolated location on 
the border with Laos, and that after approximately 6 months they 
were overrun by the enemy and forced out of their camp.  In 
addition, the Veteran alleges that he was told by medical 
personnel that he was close to death when he had malaria in 
service, and he believed he was going to die as a result of that 
illness.  His service medical records establish that he had 
malaria twice in Vietnam, and he currently has a non-compensable 
disability rating for service-connected malaria.  The record 
reflects that the Veteran was diagnosed with PTSD by a private 
psychiatrist in November 2005.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in service stressor.  38 C.F.R. § 3.304.

In this case, there is no evidence showing that the Veteran 
engaged in combat with an enemy.  His DD-214 does not indicate 
that he received any award associated with valor or heroism shown 
while engaged with an enemy force.  Rather, it shows that his 
military occupation specialty (MOS) was cannoneer.  There is also 
no evidence of any combat injury in his service treatment 
records.  Therefore, in order for service connection for PTSD to 
be established, his claimed stressors must be corroborated.  

The Board previously found that the Veteran had described two of 
his claimed in-service stressors in sufficient detail for VA to 
attempt to determine whether these events occurred.  The date of 
his arrival in Vietnam and his unit of assignment are 
ascertainable from his service records, and the approximate dates 
of the events he relates can be determined and verified.  The 
claim was remanded so that an attempt could be made to 
corroborate those stressors.  Id.  However, the RO did not 
research the claimed stressors already in the record but rather 
attempted to contact the Veteran to ask him to identify his 
alleged stressors.  When the Veteran did not respond, the claim 
was denied. 

During the pendency of this appeal, the VA regulation governing 
service connection for PTSD was amended.  Under the current 
regulation, if a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in- 
service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (as 
redesignated in 75 Fed. Reg. 39,843, 39,852 (July 13, 2010)).

In this case, the Veteran's reported stressors are related to 
fear of hostile military activity as contemplated in the 
regulation.  In order for service connection to be established 
based solely on his lay testimony, a VA examiner must confirm 
that he has PTSD specifically associated with one of those 
stressors.  Therefore, a remand is required to afford the Veteran 
a VA examination.  

If the VA examiner fails to diagnose PTSD, determines that PTSD 
is not related to the claimed stressors, or determines that the 
stressors are not adequate to support a diagnosis of PTSD, the 
Veteran may nonetheless seek to prove his claim on the basis of 
private medical evidence.  In that case, however, his lay 
assertions alone would not be sufficient to establish the 
occurrence of the claimed in-service stressors, and those events 
would need to be verified.  For this reason, the RO is once again 
instructed to attempt to corroborate the situations the Veteran 
identified in his stressor statements.  

Furthermore, under fourth edition Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria, a stressful event 
sufficient to precipitate PTSD is determined by a specific 
individual's actual experience and response.  In view of the 
subjective nature of the criteria, the sufficiency of the 
Veteran's alleged stressors regarding his malaria diagnosis is a 
medical question to be addressed by a mental-health professional.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  The VA examiner should 
be informed of the Veteran's contentions in this regard.

Finally, the record reflects that the Veteran has failed to 
respond to numerous letters recently sent by the RO.  The Veteran 
is hereby informed that 38 C.F.R. § 3.326 (2010) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 address the consequences of a 
claimant's failure to attend scheduled medical examinations.  
That regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) it is 
provided that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.	Forward the Veteran's statements of the alleged 
enemy attacks in Vietnam, as well as copies of his 
available service personnel records and any other 
relevant evidence, to the U.S. Army & Joint 
Services Records Research Center (JSRRC), and 
request that JSRRC attempt to verify whether the 
Veteran's unit engaged in combat with the enemy 
during the relevant time periods. 

2.	After completion of the foregoing, schedule the 
Veteran for a VA psychiatric examination for the 
purpose of ascertaining whether he has PTSD related 
to service.

a.  Prior to the examination, specify for 
the examiner the stressors that are 
established by the record, including the 
Veteran's contracting malaria in Vietnam 
and any verified enemy attacks.  The 
Veteran's claims file should be made 
available to the examiner, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged established by the evidence 
of record, to include the Veteran's lay 
statements, was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the claimed in-service stressors 
found to be sufficient to produce PTSD by 
the examiner.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that 
any currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the Veteran's military service. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion would 
be speculative.

3.	After the development ordered above is completed, 
the RO should re-adjudicate the claim on appeal 
based on all of the evidence of record.  If the 
disposition of the claim remains unfavorable, the 
RO should furnish the Veteran and his 
representative a supplemental statement of the 
case and afford them an applicable opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for further review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



